424 So. 2d 943 (1983)
Thomas Wesley ANDERSON, Appellant,
v.
Vivian ANDERSON, Appellee.
No. 82-350.
District Court of Appeal of Florida, Fifth District.
January 5, 1983.
James N. Powers, P.A., Orlando, for appellant.
Lawrence L. Lidfeldt, Maitland, for appellee.
COWART, Judge.
The ex-marital home, owned as tenants in common[1] by the ex-husband and ex-wife *944 after dissolution of marriage but subject to the exclusive possession of the custodial spouse and a child of the dissolved marriage, is subject to partition upon re-marriage of the custodial spouse. See, e.g., Scheuermann v. Scheuermann, 423 So. 2d 411 (Fla. 4th DCA 1982); Cannon v. Morris, 407 So. 2d 372 (Fla. 1st DCA 1981); Lambert v. Lambert, 403 So. 2d 484 (Fla. 1st DCA 1981); Caldwell v. Caldwell, 400 So. 2d 1270 (Fla. 5th DCA 1981); Abella-Fernandez v. Abella, 393 So. 2d 40 (Fla. 3d DCA 1981); McMaster v. McMaster, 379 So. 2d 189 (Fla. 4th DCA 1980). This result is not affected by the fact that the custodial spouse was required to make the mortgage, tax and insurance payments on the ex-marital home as an incident of such exclusive possession.[2]
Accordingly, the order dismissing the husband's partition action is
REVERSED AND REMANDED.
FRANK D. UPCHURCH, Jr. and SHARP, JJ., concur.
NOTES
[1]  § 689.15, Fla. Stat. (1981).
[2]  See, e.g., Cannon v. Morris, 407 So. 2d 372 (Fla. 1st DCA 1981) (wife required to make mortgage, taxes, insurance payments); Singer v. Singer, 342 So. 2d 861 (Fla. 1st DCA 1977) (wife required to make one-half of the mortgage payment).